
	
		III
		110th CONGRESS
		1st Session
		S. RES. 6
		IN THE SENATE OF THE UNITED STATES
		
			January 4, 2007
			Mr. McConnell (for
			 himself and Mr. Reid) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Expressing the thanks of the Senate to the
		  Honorable Ted Stevens for his service as President Pro Tempore of the United
		  States Senate and to designate Senator Stevens as President Pro Tempore
		  Emeritus of the United States Senate.
	
	
		That the United States expresses its
			 deepest gratitude to Senator Ted Stevens for his dedication and commitment
			 during his service to the Senate as the President Pro Tempore.
			Further, as a
			 token of appreciation of the Senate for his long and faithful service, Senator
			 Ted Stevens is hereby designated President Pro Tempore Emeritus of the United
			 States Senate.
			
